Citation Nr: 0111403	
Decision Date: 04/19/01    Archive Date: 04/24/01

DOCKET NO.  99-04 486	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for 
residuals of frostbite of the right foot, including an 
increased rating prior to January 12, 1998.

2.  Entitlement to an evaluation in excess of 10 percent for 
residuals of frostbite of the left foot, including an 
increased rating prior to January 12, 1998.

3.  Entitlement to an initial evaluation in excess of 10 
percent for peripheral neuropathy of the right foot.

4.  Entitlement to an initial evaluation in excess of 10 
percent for peripheral neuropathy of the left foot.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran, and his wife


ATTORNEY FOR THE BOARD

L. Spear Ethridge, Counsel


INTRODUCTION

The veteran had active duty from April 1943 to October 1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating actions by the Phoenix, Arizona 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  In a January 1998 rating decision, the RO granted 
service connection for residuals of frozen feet, bilateral, 
and assigned a 10 percent rating.  In September 1998, the RO 
granted separate 10 percent ratings for each foot, for 
residuals of frostbite, and granted service connection for 
peripheral neuropathy, bilateral feet.  In an April 2000 
decision of a hearing officer, separate 10 percent 
evaluations were assigned for peripheral neuropathy of the 
left foot, and peripheral neuropathy of the right foot, 
respectively.  

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) (hereinafter, "the Court") has held that, on a claim 
for an original or increased rating, the claimant will 
generally be presumed to be seeking the maximum benefit 
allowed by law and regulations, these issues of entitlement 
for increased evaluations must be still addressed by the 
Board.  See AB v. Brown, 6 Vet. App. 35 (1993); and the 
issues are as stated on the title page of this decision.


FINDINGS OF FACT

1.  Prior to January 12, 1998, the veteran's frozen feet, 
bilateral, were manifested primarily by subjective complaints 
of pain and findings of normal skin, temperature, and 
appearance, with numbness and weakness in both legs and feet, 
with clear evidence of small vessel injury in the toes of 
both feet consistent with frost-bite residual.  

2.  The veteran's residuals of frostbite of the left foot are 
currently manifested by numbness and complaints of pain and 
cold sensitivity, with swelling, red sore spots, problems 
with ambulating, and abnormal response to cold immersion 
studies.

3.  The veteran's residuals of frostbite of the right foot 
are currently manifested by numbness and complaints of pain 
and cold sensitivity, with swelling, red sore spots, problems 
with ambulating, and abnormal response to cold immersion 
studies.

4.  Peripheral neuropathy of the left foot and leg is 
currently manifested by decreased pinprick sensation and 
vibratory sensation in the leg, up to the knee, and response 
to tickle stimuli on the plantar surface; equivalent to a 
mild to moderate incomplete paralysis.

5.  Peripheral neuropathy of the right foot and leg is 
currently manifested by decreased pinprick sensation and 
vibratory sensation in the leg, up to the knee, and response 
to tickle stimuli on the plantar surface equivalent to a mild 
to moderate incomplete paralysis.


CONCLUSIONS OF LAW

1.  A rating in excess of 10 percent for residuals of 
bilateral frozen feet for the period from April 14, 1997 
through January 11, 1998 is not warranted.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. § 4.104, Diagnostic Code 
7122 (as in effect prior to January 12, 1998).

2.  A 20 percent evaluation for residuals of frostbite of the 
left foot is warranted, from January 12, 1998.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. § 4.104, Diagnostic Code 
7122 (effective January 12, 1998).

3.  A 20 percent evaluation for residuals of frostbite of the 
right foot is warranted, from January 12, 1998. 38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. § 4.104, Diagnostic Code 
7122 (effective January 12, 1998).

4.  An evaluation in excess of 10 percent for peripheral 
neuropathy of the left foot is not warranted.  38 U.S.C.A. 
§ 1155 (West 1991); 38 C.F.R. § 4.124a, Diagnostic Code 8525 
(2000).

5.  An evaluation in excess of 10 percent for peripheral 
neuropathy of the right foot is not warranted.  38 U.S.C.A. 
§ 1155 (West 1991); 38 C.F.R. § 4.124a, Diagnostic Code 8525 
(2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Disability ratings are assigned in accordance with the VA's 
Schedule for Rating Disabilities (Rating Schedule) and are 
intended to represent the average impairment of earning 
capacity resulting from disability.  38 U.S.C.A. § 1155.  
Separate diagnostic codes identify the various disabilities.  
The determination of whether an increased evaluation is 
warranted is based on review of the entire evidence of record 
and the application of all pertinent regulations.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Generally, 
the degrees of disability specified are considered adequate 
to compensate for considerable loss of working time from 
exacerbation or illnesses proportionate to the severity of 
the several grades of disability.  38 C.F.R. § 4.1 (2000). 

The words "moderate" and "severe" are not defined in the 
Rating Schedule.  Rather than applying a mechanical formula, 
the Board must evaluate all of the evidence to the end that 
its decisions are "equitable and just."  38 C.F.R. § 4.6 
(2000).  Once the evidence is assembled, the Secretary is 
responsible for determining whether the preponderance of the 
evidence is against the claim.  See Gilbert v. Derwinski, 1 
Vet. App. 49, 55 (1990).  If so, the claim is denied; if the 
evidence is in support of the claim or is in equal balance, 
the claim is allowed.  Id.

The primary focus in rating disabilities is on functional 
impairment.  38 C.F.R. § 4.10 (2000).  Moreover, pertinent 
regulations do not require that all cases show all findings 
specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating 
with impairment of function will be expected in all cases.  
38 C.F.R. § 4.21 (2000).  Therefore, where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  38 
C.F.R. § 4.7 (2000).

Prior to January 12, 1998, residuals of frozen feet 
(immersion foot) were rated based on bilateral or unilateral 
involvement.  Bilateral frozen feet with mild symptoms and 
chilblains warranted a 10 percent rating; a 30 percent rating 
required persistent moderate swelling, tenderness, redness, 
etc., bilaterally; while a 50 percent rating was for 
application with loss of toes, or parts, and persistent 
severe symptoms bilaterally.  38 C.F.R. § 4.104, Diagnostic 
Code 7122 (effective prior to January 12, 1998).

With the changes to the rating criteria for cardiovascular 
disabilities that became effective on January 12, 1998, 
residuals of cold weather injuries were rated essentially as 
follows:  With pain, numbness, cold sensitivity, or 
arthralgia plus two or more of the following:  tissue loss, 
nail abnormalities, color changes, locally impaired 
sensation, hyperhidrosis, X-ray abnormalities (osteoporosis, 
subarticular punched out lesions, or osteoarthritis) of 
affected parts 30 percent.  With pain, numbness, cold 
sensitivity, or arthralgia plus tissue loss, nail 
abnormalities, color changes, locally impaired sensation, 
hyperhidrosis, or X-ray abnormalities (osteoporosis, 
subarticular punched out lesions, or osteoarthritis) of 
affected parts 20 percent.  With pain, numbness, cold 
sensitivity, or arthralgia 10 percent.

Note (1):  Amputations of fingers or toes, and complications 
such as squamous cell carcinoma at the site of a cold injury 
scar or peripheral neuropathy should be separately evaluated 
under other diagnostic codes.  Each affected part (hand, 
foot, ear, and nose) is to be evaluated separately and the 
ratings combined, if appropriate, in accordance with Secs. 
4.25 and 4.26. 38 C.F.R. § 4.104, Diagnostic Code 
7122 (1998).

Later in 1998, VA promulgated further minor changes to the 
rating criteria for Diagnostic Code 7122 the rating criteria 
for residuals of cold injury in the Rating Schedule were 
again amended, effective August 13, 1998, in order to 
incorporate additional comments VA had received on the 
proposed criteria.  See 63 Fed. Reg. 37778 through 37779  
(July 14, 1998).  The additional amendment slightly revised 
Note (1) to 7122.  What remained unchanged was the pertinent 
provision that complications such as peripheral neuropathy 
should be separately evaluated under other diagnostic codes.  
However, it now states that disabilities that have been 
diagnosed as the residual effects of cold injury, such as 
Raynaud's phenomenon, muscle atrophy, etc., should be 
separately evaluated unless they are used to support an 
evaluation under Diagnostic Code 7122.  Id.  It was also 
noted that arthralgia is but one type of pain that will 
satisfy the evaluation criterion.  63 Fed. Reg. 37779 (July 
14, 1998).  The revised rating criteria provide that each 
affected part will be rated separately and combined in 
accordance with §§ 4.25 and 4.26.  Note (2) following Code 
7122.

The regulation now provides as follows for Cold injury 
residuals.  A 30 percent rating is contemplated with the 
following in affected parts:  Arthralgia or other pain, 
numbness, or cold sensitivity plus two or more of the 
following: tissue loss, nail abnormalities, color changes, 
locally impaired sensation, hyperhidrosis, X-ray 
abnormalities (osteoporosis, subarticular punched out 
lesions, or osteoarthritis).  A 20 percent rating is 
warranted for arthralgia or other pain, numbness, or cold 
sensitivity plus tissue loss, nail abnormalities, color 
changes, locally impaired sensation, hyperhidrosis, or X-ray 
abnormalities (osteoporosis, subarticular punched out 
lesions, or osteoarthritis).  Ten percent is contemplated 
when there is arthralgia or other pain, numbness, or cold 
sensitivity.  38 C.F.R. § 4.104, Diagnostic Code 7122 (2000).  
Note (1): Separately evaluate amputations of fingers or toes, 
and complications such as squamous cell carcinoma at the site 
of a cold injury scar or peripheral neuropathy, under other 
diagnostic codes. Separately evaluate other disabilities that 
have been diagnosed as the residual effects of cold injury, 
such as Raynaud's phenomenon, muscle atrophy, etc., unless 
they are used to support an evaluation under diagnostic code 
7122.  Note (2): Evaluate each affected part (e.g., hand, 
foot, ear, nose) separately and combine the ratings in 
accordance with §§ 4.25 and 4.26. 38 C.F.R. § 4.104 (1999).

The criteria for cold injuries were revised, effective 
January 12, 1998, during the pendency of the veteran's 
appeal.  The Court has held that where the law changes after 
a claim has been filed or reopened, but before the 
administrative or judicial appeal process has been concluded, 
the version more favorable to the appellant will apply unless 
Congress provides otherwise.  Karnas v. Derwinski, 1 
Vet. App. 308 (1990).  The new rating criteria were deemed 
sufficiently different from those in effect at the time of 
the veteran's original grant of service connection for 
residuals of frozen feet in January 1998.  

After VA examinations in August and September 1998, the RO 
analyzed the veteran's claim under the revised regulations, 
as was indicated in its January 1999 Supplemental Statement 
of the Case.  Separate 10 percent evaluations have now been 
assigned for each foot under the revised criteria, effective 
January 12, 1998; as well as separate 10 percent evaluation 
assigned for each foot under the corresponding Diagnostic 
Code 8525, for peripheral neuropathy.  The Board will discuss 
whether the veteran is entitled to an evaluation in excess of 
10 percent for bilateral residuals of frozen feet prior to 
the enactment of the revised criteria, as well as whether he 
is currently entitled to an increased evaluation for his 
service connected residuals of frostbite of each foot and for 
peripheral neuropathy of each foot.  It is noted that the 
Court has held that at the time of an initial rating, 
separate, or staged, ratings can be assigned for separate 
periods of time based on the facts found.  See Fenderson v. 
West, 12 Vet. App. 119 (1999).  In this case, however, staged 
ratings are not required, as the veteran is entitled to an 
increased rating to the date of enacted legislation.  

Although the regulations do not give past medical reports 
precedence over current findings, it is the present level of 
disability that is of primary concern where entitlement to 
compensation has already been established; and, as such, the 
Board is required to consider the applicability of a higher 
rating for the entire period in which the appeal has been 
pending.  See Powell v. West, 13 Vet. App. 31, 34-35 (1999) 
(explaining the Court's decision in Francisco v. Brown, 7 
Vet. App. 55 (1994)).  

That is, where compensation is awarded or increased pursuant 
to any Act or administrative issue, the effective date of 
such an award or increase may not be earlier than the 
effective date of the Act or administrative issue.  See 38 
U.S.C.A. § 5110(g) (West 1991).  This statute precludes the 
application of a later, liberalizing law to a claim prior to 
the effective date of the liberalizing law.  Therefore, the 
Board may not apply the revised rating provisions to the 
period prior to January 12, 1998.


Factual Background

In a July 1996 private treatment report, it was noted that 
the veteran had 1+ edema in the feet, and that the assessment 
was hypertension, controlled by medication.  

In a April 1997 statement, the veteran claimed that he had 
burning feet and difficulty walking.  The veteran reported 
that he served in the Battle of the Bulge.  

Private medical records show that the veteran was seen in May 
1997 for toe problems from an old thermal injury.  There was 
also a notation regarding onychomycosis.  On July 18, 1997, 
the veteran had complaints of feet swelling and a flushed 
face, times one month.  Examination revealed that there was 1 
+ edema, and pain, parestehsias, plus swelling in the feet.  
The assessments were hypertension, edema and thermal injury.  
On July 21, 1997, it was noted that his problems included 
edema and thermal injury.  Examination revealed edema, 
improved.  

On July 23, 1997, the veteran underwent VA examination for 
disease of the arteries and veins.  It was noted that the 
veteran was well developed, and well nourished but somewhat 
obese.  The veteran reported a history of having frozen feet 
at the end of 1944 or early 1945.  He complained of having a 
burning feeling for over 20 years, and he stated that he felt 
burning upward into the lower one-third of both his legs.  In 
essence, he felt numbness, burning, and tingling of the lower 
one third of the legs and the feet, worse over the soles of 
the feet.  

Examination revealed that skin temperature was normal.  Pedal 
pulses were 2+ bilaterally.  Those were both dorsalis pedis 
and posterior tibial pulses.  It was noted that the veteran 
was on medication for hypertension and it seemed to be 
reasonably controlled.  Pulsations were normal.  Skin 
appearance and skin temperature were normal.  There was no 
cardiac involvement.  The examiner noted that the veteran 
complained of paresthesias of tingling, numbness and burning, 
and that he was scheduled for more laboratory work and 
diagnostic studies.  The diagnoses were:  

Frozen feet in 1944 or 1945 with residual complaining of 
numbness, tingling, and burning feeling, especially 
worse over the toes of the feet but these findings are 
noted in the stocking distribution.  Pedal pulses are 2+ 
bilateral which are both dorsalis pedis and posterior 
tibial.  No cardiac involvement.  No other abnormalities 
noted.  Skin is normal in appearance, temperature is 
normal, pulsations are normal as already mentioned.  
Incidentally noted is the patient has hypertension for 
which he is on medication and is well controlled.  There 
is no history of any diabetes mellitus.  

The results of the laboratory results, and a chest x-ray, 
were associated with the report.  Corresponding vascular 
studies were performed on July 29, 1997.  Segmental limb 
pressure (SLP) study and toe pressures, revealed that SLPs 
were normal throughout, with normal waveforms throughout.  
The toe pressures varied between 105 and 139, with most 
pressures being below 120.  It was noted that the pressures 
were significantly below normal for a patient in that age 
group, especially one who was a diabetic, with no evidence of 
occlusion of any major vessel in his lower extremities.  It 
was noted that the pressures would be definitely consistent 
with residual injuries such as one due to frostbite.  The 
impression was clear evidence of small vessel injury in the 
toes of both feet consistent with frostbite residual.  

In a January 8, 1998 rating decision, service connection was 
granted for residuals of frozen feet, bilateral, with an 
evaluation of 10 percent effective April 14, 1997.  The grant 
of service connection was based on the veteran's 
participation in the Battle of the Bulge in December 1944 and 
January 1945, in that exposure to extreme cold was conceded 
and the disability was established as being directly related 
to military service.  The 10 percent evaluation was granted 
for the showing of mild symptoms on VA examination and 
private treatment records, as was discussed above.  

On January 16, 1998, the RO notified the veteran of the 
January 8, 1998 rating decision.  On January 27, 1998, the 
veteran submitted a statement wherein he requested an 
increased evaluation, above the 10 percent granted, for the 
residuals of frozen feet disability.  The RO ordered another 
VA compensation examination for the veteran. 

On August 11, 1998, the veteran underwent another VA 
examination for the arteries and veins.  It was noted that 
the veteran was being evaluated for residuals of frozen feet, 
but that the claims folder was not available for review.  By 
history, it was noted that, after leaving service where he 
did have problems with his feet, the veteran had no problems 
with his feet until 1975, when he experienced the burning 
sensation in his feet.  The examiner noted that the pain had 
gradually ascended to just above the ankles.  The pain was 
worse at night, and there was numbness.  The veteran reported 
that there was no change in the skin or in the nails of the 
feet.  The skin was somewhat dried, however, and he did use 
lotion.  There was no excessive sweating of the feet.  It was 
reported that the veteran noticed some swelling.  The 
examiner indicated that it was difficult to determine exactly 
what activities the veteran's foot problems prevented because 
he also had knee problems and it sounded as if he probably 
had degenerative disease of the knees, which did not seem to 
be related to the foot symptoms.  

Physical examination revealed that the veteran was alert and 
cooperative.  He walked with a slow shuffling gait.  He was 
able to walk on his toes, but he had difficulty walking on 
his heels.  He was very unsteady and could not do a tandem 
gait.  He was able to achieve 2/3 of a squat without 
difficulty.  The veteran generally walked with a cane for 
balance and brought his cane into the examination.  The 
examiner described the appearance of the feet as normal with 
the exception of a trace to 1+ edema.  The skin of the feet 
was described as being of normal color, and the feet felt 
warm to the touch.  There was no hair growth over the toes.  
There was no onychomycosis.  The feet were not excessively 
moist.  Pedal pulses were full, 3+, with the exception that 
the examiner could not feel the right posterior tibial.  The 
examiner stated that he was unable to obtain knee reflexes or 
ankle reflexes, although once there may have been trace of a 
left ankle reflex with reinforcement.  There was intact, but 
definitely diminished, light touch and pinprick sensation 
over the feet and distal legs.  Proprioception (position 
sense) seemed intact.  The impression was peripheral 
neuropathy (sensory) versus residual of frostbite.  There was 
much evidence that the neuropathy was more likely.  

On September 2, 1998, the veteran underwent more studies for 
frostbite.  Segmental limb pressures reveal normobrachial 
pressures of 155 right and 151 left.  Right femoral was 215 
and the left was 184.  Distal femoral was 179 right and 
186 left.  Distal popliteal was 175 on the right and 182 on 
the left.  Dorsalis pedis 154 right and 150 left.  Posterior 
tibial 154 right and 148 left.  That gave an ankle brachial 
of 0.96 on the left and 0.99 on the right.  There were no 
segmental toe pressures done.  The examiner commented that 
the veteran needed an additional study and a cold immersion 
study, for ratings examination purposes.  

Electrodiagnostic studies in August 1998 revealed sensory 
neuropathy of the feet.

In a September 26, 1998 rating decision, the RO discontinued 
the evaluation of residuals, frozen feet bilateral, which was 
then evaluated as 10 percent disabling; and assigned a 
separate compensable evaluation, of 10 percent each, for 
residuals of frostbite to the right foot, and residuals of 
frostbite to the left foot, respectively; effective January 
12, 1998.  The RO also granted service connection for 
peripheral neuropathy, bilateral feet, and granted an 
evaluation of zero percent, effective January 12, 1998.  The 
veteran was notified of this rating action in a notice dated 
October 20, 1998.

In December 1998, the veteran submitted a notice of 
disagreement as to both issues discussed in the September 
1998 rating decision.  

In January 1999, the RO issued a Statement of the Case in 
advance of a personal hearing requested by the veteran.  
Therein, the RO recited the newer rating criteria under 
Diagnostic Codes 7122 and 8525, effective January 12, 1998.  
The veteran perfected this appeal by submitted VA Form "9" 
in January 1999.  

In May 1999, the veteran testified at a personal hearing.  
The veteran's wife also testified at the hearing.  
Essentially, the veteran indicated that he had been treated 
privately and at VA for his symptoms of burning in the feet.  
The veteran described that the burning sensation had moved 
from his feet to his legs.  He said that he washed his feet 
with cold water to cool them down.  He experienced swelling 
of the feet at least once a week, as well as in the knees.  
The veteran's wife testified to the same, and said that the 
feet were swollen all of the time.  The veteran testified 
that he had trouble sleeping due to the foot problems.  The 
veteran indicated that he took pain medication, in the form 
of Motrin.  The veteran indicated that he had further 
treatment scheduled for his frostbite condition.  The veteran 
testified that he had no problems with his loss of hair on 
his lower extremities or problems with the toenails.  His 
wife testified that the veteran's toenails were light in 
color.  The veteran reported that he did not have flaky skin, 
and that his skin itched.  His wife indicated that the 
veteran had little red sore spots, on his legs and 
discoloration on his feet.   The veteran indicated that he 
did not wear shoes because wearing shoes caused his feet to 
burn.  Rather, he generally wore open sandals or was 
barefoot.  

On August 25, 1999, the veteran underwent segmental limb 
pressures and cold immersion studies.  The findings were 
noted as follows:

Segmental limb pressures reveal on the right, with a 
brachial pressure of 164, high thigh pressure 222, 182 
above the knee, 182 below the knee and 132/136 at the 
ankle.  ABI (ankle/brachial index) O.81.  Pulse volume 
recordings are physiologic.  On the left, high thigh 
pressure is 170, 158 above the knee, 137 below the knee 
and 104/88 at the ankle.  ABI 6.63.  Pulse volume 
recordings are blunted below the knee.  

Baseline temperatures are 82.0 to 84.7 on the left as 
compared with 87 to 88 on the right.  The temperature 
fails to return to baseline on either the right or the 
left side within a twenty-minute recovery period.  

The impression was minimal trifurcation disease on the right, 
not judged to be symptomatic.  Multi-level trifurcation 
disease on the left, with an ABI of 0.63; and that both 
extremities demonstrate an abnormal response to cold 
immersion test.  

On August 30, 1999, the veteran underwent another VA 
examination.  The veteran's claims folder was read in its 
entirety, including all of the testimony he gave concerning 
the condition.  Examination revealed a present left ankle 
jerk, absent right ankle jerk, knee jerks 1+, each, decreased 
vibration and pinprick below the mid-tibial levels 
bilaterally; 1+ edema around the ankles; no trophic changes; 
dry skin; and very difficult pulses to feel.  The examiner 
noted that the veteran did feel tickle stimuli on both 
plantar surfaces.  In summary, the examiner stated:  

A pain-free interval of perhaps 30 years would be 
unusual in frostbite cases.  However, my impression is 
that there is cold injury, followed by some repair and 
recovery, but with the aging process and the well 
documented loss of individual nerve fibers, the symptoms 
can reappear or appear for the first time, and I believe 
that, all things considered, since a cause for the 
sensory neuropathy has not been found in [the veteran's] 
case, that we must attribute the neuropathic changes to 
the frostbite plus the changes of aging.  I do not feel 
that further studies should be obtained.  I do suggest 
that Neurontin 300 mg....be given by this VA doctor here.  
So, my impression is that this is cold-related nerve 
injury.  

In an April 5, 2000 rating decision, the RO continued the 10 
percent rating for residuals of frostbite, left foot, and the 
10 percent rating for residuals of frostbite, right foot.  
The RO granted an increased, and separate rating, from zero 
percent to 10 percent, for peripheral neuropathy, right foot, 
and from zero to 10 percent for peripheral neuropathy, left 
foot; respectively.  These increased ratings were effective 
January 12, 1998.  The veteran was notified of the same in an 
April 2000 Hearing Officer's decision/Supplemental Statement 
of the Case.  

In a November 2000 statement, the representative essentially 
argued that the veteran's complaints of burning sensation, 
swelling, constant pain, numbness, discoloration, dry skin, 
and itching were not properly evaluated in the RO's rating 
actions.  


Analysis

In order for the veteran to receive a rating higher than 10 
percent prior to January 12, 1998, for residuals of frozen 
feet, bilateral, the concurrent evidence must show that there 
was persistent moderate swelling, tenderness, redness, etc.  
38 C.F.R. § 4.104, Diagnostic Code 7122 (1995-1997).  Upon 
review of the evidence, the Board finds that an increased 
evaluation is not warranted for the veteran's residuals of 
frozen feet prior to January 12, 1998, under the regulations 
then in effect.  Rather, the evidence at that time showed 
that the veteran had swelling, edema and pain in his feet 
when seen privately, and when evaluated at VA in July 1997, 
the veteran's disability, later classified as being 
consistent with frost bite residuals, showed normal skin on 
the feet, normal temperature, normal appearance, and normal 
SLPs throughout, with normal waveforms throughout.  These 
symptoms attributable to the residuals of frozen feet more 
closely resembled mild symptoms and chilblains contemplated 
by a 10 percent evaluation.  38 C.F.R. § 4.7.  

Furthermore, the Board finds that prior to January 12, 1998, 
symptoms attributable to frozen feet residuals consisted 
primarily of subjective complaints of pain and findings of 
numbness and weakness in both legs and feet.  Separate 
ratings for peripheral neuropathy were not specifically 
authorized as they now are.  See Note (1) following 38 C.F.R. 
§ 4.104, Code 7122 (effective January 12, 1998).  Because the 
objective symptoms attributable to bilateral frostbite 
residuals were not consistent with persistent moderate 
swelling, tenderness, redness, the Board finds that a rating 
in excess of 10 percent is not warranted prior to January 12, 
1998.

In rating the veteran's frozen feet disability as of January 
12, 1998, the RO properly contemplated the revised cold 
injury rating criteria.  Those criteria more accurately 
reflects the range of effects that cold injury may produce, 
such as arthralgia, tissue loss, nail abnormalities, 
numbness, locally impaired sensation, and color changes.  
Additionally, the RO has given the veteran separate ratings 
for complications of peripheral neuropathy, and that will be 
discussed further below. 

Upon review of the evidence, the Board finds that the 
evidence tends to establish entitlement to a rating in excess 
of 10 percent for cold injury residuals for both the left and 
right foot under the revised Code 7122.  When, after 
consideration of all evidence and material of record in a 
case, there is an approximate balance of positive and 
negative evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
of resolving each issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 1991).  Giving the veteran the 
benefit of the doubt here, the evidence supports his claim 
for separate increased ratings, to 20 percent for each foot, 
under Diagnostic Code 7122. 

Specifically, the medical evidence in support of the claim 
reveals the veteran suffers burning, pain, swelling, numbness 
and complaints of cold sensitivity of both feet.  The veteran 
and his wife both testified that the veteran has symptoms of 
discoloration and "red sore spots" on his feet and legs.  
The veteran walks with a cane and has trouble ambulating, 
possibly attributable to the frostbite injury, otherwise to 
neuropathy discussed later.  The veteran also has to wear 
sandals or go barefoot most of the time due to the swelling 
and the pain.  Both extremities demonstrated an abnormal 
response to cold immersion tests in August 1999.  As such, 
the evidence tends to show that the symptomatology for both 
feet meets the 20 percent rating criteria, which contemplates 
tissue loss, nail abnormalities, color changes, 
hyperhidrosis, or X-ray abnormalities of affected parts 
attributable to cold injury.  The evidence which does not 
support the claim is shown at VA examination in August 1998, 
wherein the feet were normal in color, and there was no hair 
growth on the toes or onychomycosis, and no moistness of the 
feet.  The SLP study done in August 1999 showed minimal 
trifurcation disease on the right, not judged to be 
symptomatic.  The evidence of record is in relative equipoise 
regarding the current severity of the veteran's disabilities, 
and, resolving all benefit of the doubt in the veteran's 
favor, a 20 percent rating is assigned for the disability for 
each foot.  Since the evidence does not show pain, numbness, 
or cold sensitivity with two or more of the other indicated 
criteria, a 30 percent evaluation is not warranted for either 
foot disability.  

Because peripheral neuropathy was identified on August 1998 
VA examination, when the examiner's impression was peripheral 
sensory neuropathy versus residual of frostbite, a separate 
rating for peripheral neuropathy was assigned in the 
veteran's case.  In rating peripheral nerve injuries and 
their residuals, attention should be given to the site and 
character of the injury, the relative impairment in motor 
function, trophic changes, or sensory disturbances. 38 C.F.R. 
§ 4.120.  

Neuritis, cranial or peripheral, characterized by loss of 
reflexes, muscle atrophy, sensory disturbances, and constant 
pain, at times excruciating, is to be rated on the scale 
provided for injury of the nerve involved, with a maximum 
equal to severe, incomplete, paralysis.  The maximum rating 
which may be assigned for neuritis not characterized by 
organic changes referred to in this section will be that for 
moderate, or with sciatic nerve involvement, for moderately 
severe, incomplete paralysis.  38 C.F.R. § 4.123.

With regard to peripheral nerve injuries, the term 
"incomplete paralysis" indicates a degree of lost or impaired 
function substantially less than the type pictured for 
complete paralysis given with each nerve, whether due to 
varied level of the nerve lesion or to partial regeneration.  
When the involvement is wholly sensory, the rating should be 
for the mild, or at most, the moderate degree.  38 C.F.R. 
§ 4.124a.

The veteran's peripheral neuropathy involves the tibial 
nerves.  Since the posterior tibial nerve affects flexion of 
the toes and plantar flexion of the ankle, the Board will 
consider Code 8525 for posterior tibial nerve as most 
appropriate.

Under Code 8525, posterior tibial nerve, a 30 percent rating 
is warranted for complete paralysis that includes all muscles 
of the sole of the foot, frequently accompanied by painful 
paralysis of a causalgic nature, and when the toes cannot be 
flexed, adduction is weakened, and plantar flexion is 
impaired; a 20 percent evaluation is warranted when paralysis 
is severe but incomplete; a 10 percent evaluation is 
warranted when paralysis is moderate and incomplete; and a 
10 percent evaluation is also to be assigned when paralysis 
is mild and incomplete.  In addition, when peripheral nerve 
impairment is wholly sensory, the rating should be for the 
mild or, at most, the moderate degree.  38 C.F.R. § 4.124a 
Diagnostic Code 8525 (2000).

Upon review of the evidence, the Board finds that the 
evidence does not support an assignment of more than 10 
percent for the peripheral neuropathy disabilities.  In 
August 1998, the veteran had a very unsteady gait, and 
difficulty in squatting.  The examiner was unable to obtain 
ankle or knee reflexes, and there was diminished light touch 
and pinprick sensation over the feet and distal legs; but 
proprioception seemed intact.  These symptoms were all 
attributable to sensory type peripheral neuropathy.  No 
tropic changes were shown at VA examination in August 1999.  
There was diminished light touch and pinprick sensation over 
the feet and distal legs.  In August 1999, examination 
revealed a present left ankle jerk, and absent right ankle 
jerk, and it was very difficult to feel the pulses, but the 
veteran did feel tickle stimuli on both plantar surfaces.  
The examiner attributed the neuropathic changes to the 
frostbite plus changes of aging.  

This symptomatology is consistent with a 10 percent 
evaluation for mild to moderate incomplete paralysis under 
Diagnostic Code 8525, for each foot.  That is, neurological 
examinations in August 1998 and August 1999 show no evidence 
that the veteran's left and right foot symptomatology is 
consistent with a severe incomplete paralysis.  Accordingly, 
an evaluation greater than 10 percent is not contemplated.


ORDER

An evaluation in excess of 10 percent for residuals of frozen 
feet, bilateral, prior to January 12, 1998, is denied.  

An evaluation of 20 percent for residuals of frostbite of the 
right foot, after January 12, 1998 is granted, subject to the 
regulations pertinent to the disbursement of monetary funds.  

An evaluation of 20 percent for residuals of frostbite of the 
left foot, after January 12, 1998, is granted, subject to the 
regulations pertinent to the disbursement of monetary funds.

An initial evaluation in excess of 10 percent for peripheral 
neuropathy of the right foot is denied.  

An initial evaluation in excess of 10 percent for peripheral 
neuropathy of the left foot is not denied.  





		
	James R. Siegel
	Acting Board Member
	Board of Veterans' Appeals



 

